PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Sencion, John
Application No. 15/303,411
Filed: 11 Oct 2016
For: PRODUCT CORRELATION BASED ON LOCATION
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 CFR 1.137(a), filed July 16, 2021, to revive the above-identified application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The Office acknowledges the submission of the deficient fee amounts of the RCE fee of $355 for the RCE filed April 6, 2020, the extension of time fee of $390 for the extension of time filed April 6, 2020, and the petition to revive fee of $525 for the petition to revive filed December 12, 2020. 

The application became abandoned for failure to timely file a proper reply to the final Office action mailed October 4, 2019, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on April 5, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on April 6, 2020. A Notice of Abandonment was mailed on July 17, 2020.
 
The renewed petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of the inventor’s oath or declaration filed December 9, 2020, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.

For at least the reasons noted above, the petition pursuant to 37 CFR 1.137is granted.
 
Telephone inquiries concerning this decision may be directed to Jason Olson at (571) 272-7560.



The status of the above-identified application will be returned to its status immediately prior to the notice of abandonment mailed July 17, 2020. The statutory time-period to reply to the previous Office action of May 15, 2020, is reset to the mail date of this decision.1
 



/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 3 MONTHS FROM THE MAILING DATE OF THIS COMMUNICATION.  Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication. If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133). Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any earned patent term adjustment. See 37 CFR 1.704(b).